  8:19-cr-00202-LSC-SMB Doc # 93 Filed: 08/18/20 Page 1 of 1 - Page ID # 208




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                    Plaintiff,                                  8:19CR202

       vs.
                                                                  ORDER
FRANCISCO HERRERA,

                    Defendant.


This matter is before the court on the defendant’s Unopposed Motion to Continue Trial
[92]. Counsel seeks additional time to secure signed plea documents from the defendant.
For good cause shown,


      IT IS ORDERED that the defendant’s Unopposed Motion to Continue Trial [92] is
granted, as follows:

      1. The jury trial, now set for August 18, 2020, is continued to September 22, 2020.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising as
         a result of the granting of this motion, that is, the time between today’s date
         and September 22, 2020, shall be deemed excludable time in any computation
         of time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(7)(A) & (B)(iv).

      3. No further continuances will be granted without a hearing before the
         undersigned magistrate judge.


      DATED: August 18, 2020.

                                        BY THE COURT:

                                        s/Susan M. Bazis
                                        United States Magistrate Judge
